 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3
          Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                                  )    No. EDCV 18 – 01356 SS
11   MICHAEL ALBIDREZ,                            )
12                                                )    ORDER AWARDING EAJA FEES
           Plaintiff,                             )
13                                                )
14         v.                                     )
                                                  )
15
     NANCY A. BERRYHILL, Acting                   )
16   Commissioner of Social Security,             )
17
                                                  )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND TWO HUNDRED FIFTY-FOUR DOLLARS AND 00/100 ($3,254.00)
22   subject to the terms of the stipulation.
23
24         DATE: April 1, 2019            /s/ Suzanne H. Segal
25
                                       HON. SUZANNE H. SEGAL,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
